UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-1991



NATIONAL LABOR RELATIONS BOARD,

                                                          Petitioner,

           versus


ALPHA ASSOCIATES,

                                                          Respondent,

           versus


UNITE HERE,

                                                          Intervenor.



On Petition for Enforcement of an Order of the National Labor
Relations Board. (11-CA-19638; 11-CA-19828)


Argued:   May 23, 2006                     Decided:   August 18, 2006


Before WILKINS, Chief Judge, DUNCAN, Circuit Judge, and Joseph R.
GOODWIN, United States District Judge for the Southern District of
West Virginia, sitting by designation.


Petition granted by unpublished per curiam opinion.
ARGUED: Stephen Clay Keim, FORD & HARRISON, L.L.P., Spartanburg,
South Carolina, for Respondent.     Jeffrey James Barham, NATIONAL
LABOR RELATIONS BOARD, Office of the General Counsel, Washington,
D.C., for Petitioner.     ON BRIEF: Arthur F. Rosenfeld, Acting
General Counsel, John E. Higgins, Jr., Deputy General Counsel, John
H. Ferguson, Associate General Counsel, Aileen A. Armstrong, Deputy
Associate General Counsel, David Habenstreit, Supervisory Attorney,
NATIONAL LABOR RELATIONS BOARD, Washington, D.C., for Petitioner.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     The National Labor Relations Board (the Board) petitions for

enforcement of its decision and order finding that Alpha Associates

(Alpha) violated § 8(a)(5) of the National Labor Relations Act (the

Act), 29 U.S.C.A. § 158(a)(5) (West 1998), by refusing to bargain

with the Union of Needletrades, Industrial and Textile Employees

(UNITE or union).     For the reasons set forth below, we grant the

Board’s petition for enforcement.



                                 I.

     Alpha manufactures and sells fabrics and composites for use in

thermal insulation and other products.      In the spring of 2001,

Alpha purchased a facility in North Charleston, South Carolina

whose production and maintenance unit employees were represented by

UNITE.     On April 10, 2001, a UNITE representative informed Alpha

that UNITE was the longtime representative of those employees and

requested bargaining.     Alpha did not respond.   On July 2, UNITE

filed an unfair labor practice charge alleging, in part, that Alpha

was a successor employer obliged to recognize and bargain with the

union.     See NLRB v. Burns Int’l Sec. Servs., Inc., 406 U.S. 272,

278-81 (1972).     The charge was withdrawn when Alpha advised the

Board that it had “elected to recognize and bargain with [UNITE].”

J.A. 86.




                                  3
       Alpha   negotiated      with    UNITE    for   approximately         one   year.

During this period, the union filed two additional unfair labor

practice charges against Alpha, both of which it later withdrew.

However, beginning in March 2002, Alpha laid off six employees

without notice or bargaining.            Despite Alpha’s failure to bargain

with   UNITE       regarding   the    layoffs,      Alpha    and    UNITE   continued

negotiations.         In July 2002, Alpha granted an unbargained wage

increase.          At this point, UNITE filed a fourth unfair labor

practice charge, and bargaining ceased.                 In January 2003, UNITE

filed yet another charge, this one alleging refusal to bargain.

       In   March     2003,    the    Board    consolidated        the   charges    and

scheduled      a    hearing.     Before       the   Board,   Alpha       conceded   the

challenged actions but argued that it had no legal obligation to

negotiate with UNITE because its earlier recognition of the union

was invalid.         On May 31, 2005, the Board held that Alpha was

“precluded [under § 10(b) of the Act, 29 U.S.C.A. § 160(b) (West

1998), and equitable estoppel principles] from challenging either

the validity of its prior voluntary recognition of the Union or the

appropriateness of the recognized unit.”               J.A. 103.         The Board now

petitions for enforcement of its order.



                                         II.

       We must uphold the Board’s factual findings if they are

supported by substantial evidence, see 29 U.S.C.A. § 160(e) (West


                                          4
1998); the same is true of its application of the law to the facts,

see WXGI, Inc. v. NLRB, 243 F.3d 833, 840 (4th Cir. 2001).

       Equitable estoppel precludes one party from asserting rights

“he otherwise would have had against another when his own conduct

renders assertion of those rights contrary to equity.” Int’l Paper

Co. v. Schwabedissen Maschinen & Anlagen GMBH, 206 F.3d 411, 417-18

(4th Cir. 2000) (internal quotation marks omitted).             In the labor

context, equitable estoppel involves four elements: knowledge,

intent, mistaken belief, and detrimental reliance.             See Red Coats,

Inc. & Local 82, Serv. Employees Int’l Union, 328 N.L.R.B. 205, 206

(1999).     When, as here, the employer seeks to withdraw recognition

from   a    union,   the   Board   additionally    considers    whether   “the

estopped party, by its actions, has obtained a benefit.”              Id. at

207 (internal quotation marks omitted).

       Substantial evidence supports the Board’s determination that

Alpha is equitably estopped from denying the validity of its

recognition of the union.*         Alpha responded to the July 2001 unfair

labor practice charge by unambiguously declaring that it had

“elected to recognize and bargain with [UNITE].” J.A. 86. Alpha’s

knowledge and intent are thus clear.              It is equally clear that

UNITE relied on this representation to its detriment by withdrawing

the original unfair labor practice charge.           And, Alpha benefitted


        *
       Because we conclude that Alpha is equitably estopped from
 challenging its voluntary recognition of UNITE, we need not
 consider whether § 10(b) applies.

                                        5
from its recognition of the union by avoiding a disruptive union

organizing   campaign   or   costly   litigation.     Alpha   cannot   now

challenge its earlier recognition as invalid.        As the Board aptly

observed, “the policies of the Act are not served by allowing

[Alpha] to use the process of voluntary recognition to gain a

benefit, only to cast off this process when it does not achieve

what it desires in negotiations.”         Id. at 105 (internal quotation

marks & alterations omitted).



                                  III.

     For the reasons set forth above, we grant the Board’s petition

for enforcement.


                                                        PETITION GRANTED




                                      6